Case 1:99-mc-09999 Document 396-9 Filed 03/01/19 Page 1 of 2 PageID #: 41949



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

BIODELIVERY SCIENCES INTERNATIONAL, )
INC. and ARIUS TWO, INC.,            )
                                     )
                 Plaintiffs,         )
                                     )
        v.                           )                   C.A. No. __________
                                     )
CHEMO RESEARCH, S.L., INSUD PHARMA   )
S.L., INTELGENX CORP., and INTELGENX )
TECHNOLOGIES CORP.,                  )
                                     )
                 Defendants.         )

                     PLAINTIFFS’ FED. R. CIV. P. 7.1 STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiffs BioDelivery

Sciences International, Inc. (“BDSI”) and Arius Two, Inc. (“Arius”) file this Disclosure

Statement.

       Plaintiff BDSI states that it is a publically held corporation organized and existing under

the laws of the State of Delaware. BDSI has no parent corporation, nor is 10% or more of the

stock owned by any publically held corporation or entity.

       Plaintiff Arius states that it is a wholly owned subsidiary of parent company BDSI.
Case 1:99-mc-09999 Document 396-9 Filed 03/01/19 Page 2 of 2 PageID #: 41950



                                      MORRIS, NICHOLS, ARSHT & TUNNELL LLP


                                      /s/ Jeremy A. Tigan
                                      Jack B. Blumenfeld (#1014)
                                      Jeremy A. Tigan (#5239)
                                      1201 N. Market Street
                                      P.O. Box 1347
                                      Wilmington, DE 19899-1347
                                      (302) 658-9200
                                      jblumenfeld@mnat.com
OF COUNSEL:                           jtigan@mnat.com
                                         Attorneys for Plaintiffs
Charles E. Lipsey
FINNEGAN, HENDERSON, FARABOW,
 GARRETT & DUNNER, LLP
Two Freedom Square
11955 Freedom Drive
Reston, VA 20190-5675
(571) 203-2700

Jennifer S. Swan
FINNEGAN, HENDERSON, FARABOW,
 GARRETT & DUNNER, LLP
Stanford Research Park
3300 Hillview Avenue
Palo Alto, CA 94304-1203
(650) 849-6600

Howard W. Levine
Krista E. Bianco
Thomas J. Sullivan
Michael R. Galgano
FINNEGAN, HENDERSON, FARABOW,
 GARRETT & DUNNER, LLP
901 New York Avenue, NW
Washington, DC 20001-4413
(202) 408-4000

March 1, 2019




                                    -2-
